Kantrowitz, J.
(dissenting). The plaintiff Wilbur Brittle was both a Boston police officer and an international drug dealer. Unsuccessful at both, he is currently serving a ten-year Federal prison sentence. At issue is his claim that he is entitled to back pay. Not surprisingly, he is not seeking reinstatement.
In July of 1994, Brittle was indicted in Suffolk Superior Court on charges of stalking and making threats to commit an assault and battery upon his one-time paramour and drug partner, Láveme Cotton. As a result of the charges, he was, on July 13, 1994, suspended without pay from the Boston police department, where he had been a sergeant. On May 19, 1995, the stalking charge was dismissed. On June 13, 1996, Brittle and thirteen others were indicted by a Federal grand jury on numerous drug offenses involving the possession with intent to distribute, and importation of and conspiracy to import, heroin into the United States at various times.
On November 19, 1996, the assistant district attorney filed a nolle prosequi on the outstanding threats case. The rationale for the Commonwealth’s actions was that Brittle was being prosecuted in the Federal District Court on charges which were “directly related” to the State charges and that the complainant, Láveme Cotton, was a witness to the facts arising out of both proceedings.1 Nearly one year later, Brittle pleaded guilty to the Federal charges.
*826Wilbur Brittle first met Láveme Cotton in the early 1970’s. Their relationship developed into a romantic one, ultimately resulting in the birth of two daughters. He joined the Boston police department in 1979 and was promoted to the rank of sergeant in 1986.
In the mid-1980’s, Cotton entered the world of drug trafficking. Based in Boston and New York, her cartel ventured as far as Africa, importing heroin into the United States. Police Officer Brittle shared in the profits of the illicit trade. In the early 1990’s, Brittle expanded his role and became actively involved in the business, purchasing a van for the interstate transportation of heroin, recruiting couriers, and traveling to Asia to directly participate in drug transactions. In one deal, Brittle and other couriers he recruited traveled to Jakarta and Bangkok, making a profit of $100,000 that he shared with Cotton.
The empire was, however, soon to crumble. In May, 1994, Brittle and others traveled to Vietnam and Cambodia. Brittle drank heavily on the trip, causing problems with his cohorts. When he returned to the United States and delivered the heroin to Cotton, an argument ensued which, over the course of the evening at different locations, escalated to the point where Brittle found himself engaged in a physical altercation with Cotton. The Randolph police were called, and they forcibly removed Brittle from Cotton’s home. Shortly thereafter, criminal charges were filed in Suffolk Superior Court.
His indictment, charging him with threats and stalking, triggered G. L. c. 268A, § 25, which allows for the suspension of an indicted police officer without pay. Under that statute, when criminal proceedings “are terminated without a finding or verdict of guilty,” the officer is eligible for, among other things, reinstatement and back pay.
The statute protects both the public employer and a wrong*827fully suspended employee. “The Commonwealth is . . . dis-served by the continued functioning of any employee while under indictment for ‘misconduct in his office or employment’. . . . The statute fully protects the suspended employee upon his vindication, whatever his status, assuring him ‘all compensation ... for the period of his suspension’ and that such period shall count in determining all his fringe benefits.” Bessette v. Commissioner of Pub. Works, 348 Mass. 605, 608 (1965) (emphasis added).2 See Springfield v. Director of the Div. of Employment Security, 398 Mass. 786, 788-789 (1986), quoting from Massachusetts Bay Transp. Authy. v. Massachusetts Bay Transp. Authy. Retirement Bd., 397 Mass. 734, 739 (1986) (“[T]he purpose of c. 268A, § 25, is ‘to remedy the untenable situation which arises when a person who has been indicted for misconduct in office continues to perform his public duties while awaiting trial. . . . The statute addresses this problem by allowing for the temporary removal of such employees from office, and by precluding the payment of compensation and the awarding of retirement benefits during the period of their suspension’ ” [citations omitted]).
There is no issue as to the propriety of Brittle’s suspension. His claim is that, as the suspension was for stalking (which charge was dismissed) and threats (which charge was nolle pressed), then under a literal reading of G. L. c. 268A, § 25, he is entitled to back pay, because both of those charges on which he was indicted “terminated without a finding or verdict of guilty.” Buttressing his argument, he cites, and the majority relies upon, Madden v. Secretary of Pub. Safety, 412 Mass. 1010 (1992), noting, in particular, its construction of the statutory language, “charges on which he was indicted,” as referring only to the charges found in the indictments that gave rise to the suspension. Id. at 1011. Brittle contends that because only the terminated State charges and not the subsequent Federal charges were the basis for the suspension, the holding in Mad*828den entitles him to back pay. Madden, however, does not compel such a result.
In Madden, a Capitol police officer was suspended without pay when he was indicted for larceny, conspiracy, and receiving stolen goods. Id. at 1010. Those indictments were ultimately nolle pressed. Ten days later, he sought back pay. Id. at 1011. Approximately six weeks later, he was indicted in Federal court on drug charges, to which he ultimately pleaded guilty. Ibid. The Supreme Judicial Court determined that the officer was entitled to back pay because there was no finding of guilt on the “charges on which he was indicted.”
As the trial judge noted, the facts here are distinguishable from those in Madden. First and foremost, there is a clear relationship between the State and Federal prosecutions in the current case which was lacking in Madden.3 Secondly, in Madden, his suspension remained in effect notwithstanding the fact that there was, at one point, no criminal charges whatsoever pending against him. Here, there was a suspension during the period that Brittle was under continuous indictment arising out of related criminal proceedings.4
A literal reading of c. 268A, § 25, can result in clearly untenable and unintended consequences. Two scenarios illustrate the point. If one were suspended due to a stabbing, the resultant charge being assault and battery by means of a dangerous weapon, and the victim died six months later as a direct result of the stabbing, with a subsequent new charge of murder, a literal reading of c. 268A, § 25, would allow for back pay.
A more common scenario, and again illustrative of the point, concerns those charged with serious felonies, e.g., murder, manslaughter, rape, or robbery, who are arraigned in the local district court and then, shortly thereafter, are indicted and ar*829raigned in the Superior Court with the original District Court case being dismissed. In both of these scenarios, if the statute were to be read literally, a public employee subject to G. L. c. 268A, § 25, would be entitled to back pay.5
“ ‘A literal construction of statutory language will not be adopted when such a construction will lead to an absurd and unreasonable conclusion . . . .’ Nor shall we interpret a statute in such a way as to make a nullity of its provisions if a sensible construction is available.” Commonwealth v. Wallace, 431 Mass. 705, 708 (2000) (citations omitted). See Dillon v. Massachusetts Bay Transp. Authy., 49 Mass. App. Ct. 309, 315-316 (2000) (“We do not depart lightly from the express wording of a statute, but in the unusual circumstances appearing here we agree with the court below that a deviation is justified. . . . [Statutory] interpretation should tend to preserve the substance of a statute rather than diminish it, [and] should not override common sense, or produce absurd or unreasonable results” [citations omitted]).
Wilbur Brittle had a long-term relationship, personal and professional, with Láveme Cotton. The charges in the Federal court speak to the illegality of the latter. Cotton was to be a witness against Brittle in the Federal prosecution. The State charges arose out of an alleged incident between the two, evidence which would have been explored in the Federal prosecution. While the charges in the two courts are technically different, evidence surrounding both is not.6
The entry of the nolle prosequi on the State charges in these *830unique circumstances is not comparable to the entry of the nolie prosequi in the Madden case. Madden, in his case, was suspended on charges which were ultimately dropped as a result of exculpatory evidence. 412 Mass. at 1010-1011. Madden demanded his back pay within two weeks, which was denied. He was eventually indicted on different charges bearing no relation to the former ones. Ibid. Brittle, who did not demand back pay until over a year after the dismissal of his State charges, and after his Federal case was resolved, was indicted in both courts on factually related charges. Unlike Madden, he was continually under both indictment and suspension; there was one continuous course of criminal conduct with the result that the defendant was never free of on-going, related criminal proceedings.
As I believe that neither G. L. c. 268A, § 25, nor Bessette and Madden7 intend the result reached today, I respectfully dissent.

The nolle prosequi read as follows: “1. The defendant, Wilbur Brittle, is presently being prosecuted in the Federal District Court; 2. The complainant *826[Laveme Cotton] will be called to testify for the government against the defendant Wilbur Brittle; 3. The indictments [in] Federal District Court against the defendant, Wilbur Brittle, are directly related to the indictment against Wilbur Brittle in Suffolk Superior Court; 4. The complainant, if asked to testify in Suffolk Superior Court[,] would also be required to testify about the same issues in [the] Federal District Court trial of the defendant Wilbur Brittle.”


Bessette, supra, involved G. L. c. 30, § 59, which applies to officers and employees of the Commonwealth. General Laws c. 268A, § 25, applies to county, municipal, and district officers. The operative language in both statutes is identical. See Massachusetts Bay Transp. Authy. v. Massachusetts Bay Transp. Authy. Retirement Bd., 397 Mass. 734, 739 n.8 (1986).


Indeed, a reading of the briefs and record on the Madden case indicates that the reason for the nolle prosequi was “that recently acquired exculpatory evidence which has been disclosed to counsel for the defendant warrants this action.” This is arguably the type of vindication enunciated in Bessette, supra, which protects the wrongfully suspended employee and allows him to receive back pay and other benefits.


In this sense, the criminal proceedings against Brittle were never “terminated” for § 25 purposes, but merely incorporated in the then-pending Federal case.


Back pay would be computed in such instances from the date of the suspension until the issuance of the new indictment. Pursuant to G. L. c. 268A, § 25, a new suspension could be imposed based on the new indictment.


In fact, had all the charges (Federal and State) against the defendant been brought in State court, they could have been joined. “If a defendant is charged with two or more related offenses, either party may move for joinder of such charges. The trial judge shall join the charges for trial unless he determines that joinder is not in the best interests of justice.” Mass.R.Crim.P. 9(a)(3), 378 Mass. 859 (1979). “[Ojffenses are related if they ‘arise out of a course of criminal conduct or series of criminal episodes connected together or constituting parts of a single theme or plan.’ ” Commonwealth v. Wilson, 427 Mass. 336, 345 (1998) (citation omitted). Here, the threatening to assault charge arose out of the defendant’s participation in the drug trade. In the trial for the drug offenses, evidence of the threats made by the defendant would have been relevant and admissible to show the relationship between Láveme Cotton and *830the defendant and how their partnership ended. Similarly, evidence of the drug enterprise would have been admissible in the threatening to assault trial to show why the defendant threatened Cotton.
If all of the charges could have originally been brought in Federal court, the second indictment could be viewed as a superseding one.


Interestingly, Madden never cited Bessette, nor discussed its vindication language; one reason being perhaps that Madden, unlike Brittle, was vindicated.